Cole, O. J".
The findings in this case were filed September 4,1886. Sixty-one days afterwards, the plaintiff served its notice of taxation of costs, with an itemized bill and an affidavit of disbursements. Pursuant to notice, the matter came up before the clerk on November 13th. The defendants objected to any taxation in favor of the plaintiff, because it had neglected to have the costs taxed within sixty days after the filing of the findings, as required by ch. 202, Laws of 1882. The clerk sustained the objection, and refused to tax costs in favor of the plaintiff. This act of the clerk was affirmed by the circuit court on review. There can be no doubt but the plaintiff waived its right to costs by neglecting to have them taxed within the time, and perfecting the judgment. The law is perfectly clear on the point, and this court has placed that construction upon it in several cases which have come before us where this precise question was involved. The last case where the matter is considered is McDonough v. M. & N. R. Co. 69 Wis. 358, where the cases are cited by IVIr. Justice Cassoday in the opinion.
By'the Court.— That part of the judgment appealed from by the plaintiff is affirmed.